Citation Nr: 1208439	
Decision Date: 03/05/12    Archive Date: 03/16/12

DOCKET NO.  10-13 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Jackson, Mississippi


THE ISSUE

Whether the reduction for the evaluation for limitation of extension of the right knee from 10 percent to 0 percent was proper, including entitlement to an increased rating.


REPRESENTATION

Appellant represented by:	Gregory D. Keenum, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel
INTRODUCTION

The Veteran served on active duty from January 1975 to June 1976.

This matter initially came before the Board of Veterans' Appeals (Board) on an appeal from a rating decision that was issued by the Regional Office (RO) in Jackson, Mississippi, which reduced the rating for limited extension of the Veteran's right knee from 10 percent to 0 percent.  It was remanded by the Board for additional development in June 2011, and it has now been returned to the Board for appellate disposition.

The Veteran testified before the undersigned Veterans Law Judge at a March 2011 hearing that was held at the RO.

It is noted that separate 10 percent ratings are assigned for limitation of flexion of the right knee, and postoperative residuals of a medial meniscectomy of the right knee.  Those matters are not before the Board as part of this appeal concerning extension of the right knee.


FINDINGS OF FACT

1.  All due process requirements and the criteria for the reduction of the evaluation for the Veteran's limitation of extension of the right knee from 10 percent to 0 percent were met, to include all appropriate notices and time periods.

2.  The Veteran's right knee was not shown to have extension limited to 10 degrees or more at the time of the proposed reduction or at any time thereafter during the appeal period.



CONCLUSIONS OF LAW

1.  The reduction of the evaluation for residuals of limitation of extension of the right knee from 10 percent to 0 percent effective from May 1, 2009 was proper. 38 U.S.C.A. § 1155 (West 2010); 38 C.F.R. §§ 3.105(e); 4.115b, Diagnostic Code 5261 (2011).

2.  The criteria for a compensable rating for limitation of extension of the right knee have not been met. 38 U.S.C.A. § 1155 (West 2010); 38 C.F.R. §§ 3.105(e); 4.7, 4.71a, Diagnostic Code 5261 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

  Duty to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants with substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. § 3.102, 3.156(a), 3.159.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate his or her claim.  38 U.S.C.A. § 5103(a), 38 C.F.R § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 186-187 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  The Board notes that 38 C.F.R. § 3.159 was revised in part, effective May 30, 2008.  See 73 Fed. Reg. 23,353-23,356.  The third sentence of 38 C.F.R. § 3.159(b)(1), which stated that "VA will also request that the claimant provide any evidence in the claimant's possession that pertains to the claim," was removed.  This amendment applies to all applications pending on, or filed after, the regulation's effective date. 

VCAA notice should be provided to a claimant before the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. App. 112, 115 (2004).  However, the VCAA notice requirements may be satisfied notwithstanding errors in the timing or content of the notice if such errors are not prejudicial to the claimant.  Id at 121.  Further, a defect in the timing of the notice may be cured by sending proper notice prior to a re-adjudication of the claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The VA General Counsel issued a precedential opinion interpreting Pelegrini as requiring the Board to ensure that proper notice is provided unless it makes findings regarding the completeness of the record or other facts that would permit the conclusion that the notice error was harmless.  See VAOGCPREC 7-2004.

The United States Court of Appeals for the Federal Circuit reaffirmed the importance of proper VCAA notice in Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and its progeny instruct that a comprehensive VCAA letter, as opposed to a patchwork of other post-decisional documents, is required to meet the VCAA's notification requirements.  Id at 1320.  However, VCAA notification does not require a pre-adjudicatory analysis of the evidence already contained in the record.  See, e.g. Mayfield v. Nicholson, 20 Vet. App. 537, 541 (2006).   

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sum nom Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), the United States Court of Appeals for Veterans Claims (Court) held that VCAA notice requirements are applicable to all five elements of a service connection claim.  Thus, the Veteran must be notified that a disability rating and effective date for the award of benefits will be assigned if service connection for a claimed disability is awarded.  Id at 486.     

In this case, the appeal was initiated when the Veteran submitted a notice of disagreement with a reduction in the evaluation of his disability that was first proposed and subsequently carried out by the RO.  Therefore, it was impossible to provide the Veteran with notice prior to the initial adjudication of his appeal.  The Veteran was provided with VCAA notice after his NOD was received which explained to him what the evidence needed to show in order to substantiate an increased rating for his specific disability at issue.  The letter also explained VA's duty to assist the Veteran with obtaining evidence in support of his claim and explained the general manner whereby VA assigns disability ratings and effective dates for service connected disabilities.

In addition to its duty to provide the aforementioned notices to the claimant, VA also must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the current appeal, VA has of record evidence including VA treatment records, a transcript of the Veteran's testimony at the March 2011 hearing, and the reports of VA examinations which took place in October 2008, December 2009, and July 2011.  At his hearing, the Veteran alleged that he underwent a VA examination in October 2010.  However, no record of this alleged examination was found in the Veteran's VA treatment records, and if this examination in fact occurred then the report thereof is unavailable.  Therefore, the Veteran was afforded the July 2011 VA examination to determine the current severity of his right knee disability in accordance with the instructions that were set forth in the June 2011 remand.  

For these reasons, the Board finds that VA's obligations pursuant to the VCAA have been met.

Reduction and Evaluation

In his Notice of Disagreement, the Veteran contended that the evaluation for his limitation of extension of the right knee should not have been reduced.  The Veteran contends that his right knee condition has not improved.  As previously noted that the Veteran has separate 10 percent ratings for postoperative arthrotomy of the right knee with removal of loose body and medial meniscectomy secondary to old tear, and for limitation of flexion of the right knee.  These latter two 10 percent ratings are not at issue in this appeal.  

Disability ratings are determined by applying criteria that are set forth in the VA's Schedule for Rating Disabilities (38 C.F.R. Part 4).  Ratings are based on average impairments of earning capacity resulting from particular diseases and injuries and the residuals thereof in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities are described utilizing diagnostic codes set forth in 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

Where entitlement to compensation for a service-connected disease or injury already has been established and entitlement to an increase in the disability rating is at issue, the present level of disability is of primary importance.  See, e.g., Franciso v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  See generally Hart v. Mansfield, 21 Vet. App. 505 (2007).  

In this case, the Veteran was assigned a 10 percent rating for limitation of extension in September 2005 based on the results of a VA examination showing limitation of extension to 10 degrees. 

The Veteran's knee was reexamined in October 2008.  At that time, the Veteran was noted to have a lack of 3 degrees in extension.  There was no pain with extension.  There was no additional limitation of extension after repetitive motion.

Based on the results of the VA examination the Veteran's rating for limitation of extension of the right knee was proposed to be reduced to 0 percent in an October 2008 rating decision.  This was effectuated in a February 2009 rating decision and made effective May 1, 2009. 

The Veteran's right knee was reexamined in December 2009.  At that time, the Veteran reported that he had knee pain that got progressively worse.  He reported that his right knee pain was 8 out of 10 in severity.  He uses a hinged knee brace and a cane.  He stated that he could walk 15 minutes or 50 feet without having to stop.  He reported flare ups with repeated walking, prolonged sitting, and using stairs.  These happen on a daily basis. He reported that he had pain with walking or prolonged sitting.  He was not working.

Upon examination, there was a scar from the prior meniscectomy.  It was well healed.  The Veteran had minimal tenderness over his lateral joint line and he had moderate to severe tenderness over his lateral patellar facet.  He had a positive patellar grind.  His knee was stable to varus and valgus stress.  There was a negative Lachman, negative posterior drawer, and negative McMurray.  

Range of motion showed full extension of the right knee.  There was no pain on extension.  Flexion was to 125 degrees with pain beginning at 90 degrees. There was no significant change in motion or pain with three repetitions of motion.  

It was noted that the Veteran did have pain and functional limitation at the examination.  It was possible this pain and function could be further worsened by certain repetitive activities.  It was not reasonable, however, to express this in any additional limitation of function as this could not be done with any degree of medical certainty.  

VA treatment records showed treatment for right knee pain.  Range of motion was tested in March 2010 and the Veteran then had full extension of his right knee, range of motion was 0-110 degrees without difficulty.  Range of motion was tested in October 2010 and the Veteran had full extension of his right knee, range of motion was 0-95 degrees with difficulty.  Mild patellofemoral crepitus and grinding was noted with flexion or extension.  No locking of the knee was noted.  No medial or lateral joint line tenderness was verbalized.  McMurray's was negative.  There was negative anterior or posterior drawer.  There was full strength in flexion and extension. 

At his hearing in March 2011 the Veteran testified that he still had problems with his right knee and he used a knee brace and a cane.  He took pain medication for his knee and had injections in the knee.  He had a patellar grind.  He denied the ability to fully extend his knee.  He denied that his knee had improved in 2009.  He reported that he was unable to work due to his knee problems.  He could not walk half a block.  At times his knee gave out.  He had trouble driving and lifting and carrying due to his knee pain.  

The Veteran's right knee was reexamined in July 2011.  He complained of 8 out of 10 daily pain in the right knee with flares to 10 out of 10 with activity.  He was unable to walk 50 feet and only for approximately 15 minutes, and then he had to rest.  When the pain got severe the knee got stiff.  Physical therapy and cortisone injections did not provide relief.  He took pain medication daily.  While it is working, it reduces the pain to 6 out of 10.  He was walking with a cane.

Examination of the right knee showed a well healed scar over the medial aspect of the right knee.  Non-weight bearing range of motion was 0 to 70 degrees.  The knee was stable to varus and valgus stress.  Anterior and posterior drawer tests were within normal limits.  Lachman's had a brisk end point with less than 5 millimeters of laxity.  McMurrays test did not cause significant pain laterally but it did cause pain medially.  There was medial joint line tenderness to palpation.  There was no erethyma or edema.  After repetitive motion the Veteran's range of motion of his right knee decreased to 0 degrees to 50 degrees.  There was pain at the extremes of range of motion.   There was minimal pain on range of motion testing.  It was possible that pain could further limit function particularly if  the Veteran was on his feet all day.  However, it was not feasible to express this in terms of additional limitation of motion as these matters cannot be determined with any degree of medical certainty.  

Limitation of extension of the knee is rated pursuant to 38 C.F.R. § 4.71a, diagnostic code 5261.  A 0 percent rating is assigned for extension limited to 5 degrees.  A 10 percent rating is assigned for extension limited to 10 degrees.  A 20 percent rating is assigned for extension limited to 15 degrees.  A 30 percent rating is assigned for extension limited to 20 degrees.  A 40 percent rating is assigned for extension limited to 30 degrees.  A 50 percent rating is assigned for extension limited to 45 degrees.

Evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45. DeLuca v. Brown , 8 Vet. App. 202, 205-206 (1995).  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.

Since this case involves a reduction in an evaluation, the first consideration is whether the provisions of 38 C.F.R. § 3.105(e).  If they have not been met, then the Veteran would be entitled to restoration of the 10 percent rating.

When the reduction in an evaluation of a service connected disability is warranted and the lower evaluation would result in a reduction of discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary will be notified at his or her latest address of record of the contemplated action and furnished detailed responses therefore, and will be given 60 days for the provision of additional evidence to show that compensation payments should be continued at the present level.  Unless otherwise provided in paragraph (i) of the relevant section [concerning predetermination hearings], if additional evidence is not received within that period, final rating action with be taken and the award will be reduced or discontinued effective the last day of the month in which a 60 day period from the date of notice to the beneficiary of the final rating action expires.  38 C.F.R. § 3.105(e).

In this case, the RO proposed reducing the Veteran's rating for limited extension of the right knee from 10 percent to 0 percent in an October 2008 rating decision.  The Veteran was notified of this proposal in a letter dated in October 2008.  In the letter, the Veteran was afforded the opportunity for a hearing and was given 60 days in which to submit additional evidence that his compensation payments should be continued at their present level.  38 C.F.R. § 3.105(e).  

In a February 2009 rating decision the RO reduced the evaluation of the Veteran's limitation of extension of the right knee from 10 percent to 0 percent, effective May1, 2009, and informed the Veteran of this in a letter dated in February 2009.

Based on these facts, the Board concludes that the RO complied with the procedures required under 38 C.F.R. § 3.105 for reducing the Veteran's disability rating by notifying him of his rights, giving him an opportunity for a hearing and time to respond, and making the reduction effective no sooner than permitted.  Therefore, the due process required by 38 C.F.R. § 3.105(e) has been met.

The evidence also shows that reduction was proper based on the October 2008 VA examination which noted the Veteran lacked only 3 degrees of extension.  Extension limited to 5 degrees warrants a 0 percent rating according to diagnostic code 5261.

The evidence also does not show that the Veteran was entitled to a rating in excess of 0 percent thereafter.  The range of motion of the Veteran's leg was tested on multiple occasions after the October 2008 VA examination and at all of those times the Veteran was noted to have full extension of his right knee.  While the Veteran testified that he could not fully extend his knee at the March 2011 hearing, this testimony is outweighed by the multiple tests of range of motion at VA examinations and in the Veteran's VA treatment records all of which showed full extension of the knee.  This improvement has been repeated shown, and as such, cannot be said to be due solely to isolated rest.  Repetitive testing has not shown compensable limitation of extension.

The Board finds that the Veteran's symptoms do not present such an exceptional disability picture as to render the schedular rating inadequate.  38 C.F.R. § 3.321(b).  See also Thun v. Peake, 11 Vet. App. 111, 115 (2008) (the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the schedular evaluation is inadequate).  The Veteran's symptoms as they relate to limited extension of the knee are fully contemplated by the rating schedule. While the Veteran also has limitation of flexion, pain, and patellar grind, these symptoms are compensated by the separate 10 percent ratings that the Veteran has for postoperative arthrotomy of the right knee with removal of loose body and medial meniscectomy secondary to old tear, and for limitation of flexion of the right knee.  They are not a basis for an increased rating for limitation of extension of the right knee, as the evidence shows essentially full extension of the right knee.

The Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine is inapplicable in the instant case because the preponderance of the evidence is against the Veteran's claim. See, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  Accordingly, the appeal is denied.


	(CONTINUED ON NEXT PAGE)




ORDER

The reduction of the evaluation of  limitation of the extension of the right knee from 10 percent to 0 percent effective from May 1, 2009 was proper.

Entitlement to a compensable evaluation for the limitation of extension of the right knee is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


